United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 17, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-61061
                          Summary Calendar


KARLA MARCELA MEJIA-MERAZ,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77-794-601
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Karla Marcela Mejia-Meraz, a native and citizen of Honduras,

petitions this court for review of the Board of Immigration

Appeals’ (BIA) affirmance of the Immigration Judge’s (IJ) denial

of her application for asylum and withholding of deportation.

Mejia argues that she established past persecution on account of

her political commitment to the plight of the indigenous and on

account of her membership in the group of non-indigenous

Hondurans who are politically active on behalf of the indigenous.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-61061
                               -2-

     When, as in this case, the BIA adopts without opinion the

IJ’s decision, this court reviews the IJ’s decision.     Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).   Here, the IJ’s

determination that Mejia was ineligible for asylum because Mejia

had not shown past persecution on account of any protected ground

was supported by substantial evidence, and the evidence presented

does not compel a contrary conclusion.   See Ontunez-Tursios v.

Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002); Girma v. I.N.S., 283

F.3d 664, 669 (5th Cir. 2002).   Consequently, Mejia has also not

made the requisite showing for withholding of removal.    Girma,

283 F.3d at 666-67.

     Based on the foregoing, Mejia’s petition for review is

DENIED.